We did not consider the constitutional question involved in the admission of the defendant's confession, because under our rules of practice the question was not subject to review in the absence of an exception, and no exception had been taken to the admission of the confession. (Pontius v. People of the State of NewYork, 82 N.Y. 339, 346-347; People v. Cummins, 209 N.Y. 283;People v. Pindar, 210 N.Y. 191.)
The statute removing the necessity for an exception in such a case does not become effective until September 1, 1946. (L. 1946, ch. 209.)
The motion should be denied.
LOUGHRAN, Ch. J., LEWIS, CONWAY, THACHER and FULD, JJ., concur; DESMOND, J., votes to grant the motion; DYE, J., taking no part.
Motion denied.